Exhibit 10.27

 

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to the Executive Employment Agreement (the “Agreement”) is made
and entered into as of the         28th        day of
            October             , 2011, by and among Daniel McKew (“McKew”), a
resident of Baltimore, Maryland (hereinafter referred to in this Agreement as
“Employee”) and 1st Mariner Bank, a depository financial institution chartered
under the laws of Maryland, with its principal office in Baltimore, Maryland
(hereinaftere referred to as “Employer”).

 

WHEREAS, Employee and Employer entered into the Agreement on October 5, 2010,
with an effective date of the same date;

 

WHEREAS, the Agreement may be amended by the agreement of all parties;

 

WHEREAS, Employee desires to terminate employment with Employer and to be
relieved of his obligations under Sections 1 Scope of Employmment and, Section
10, Non-Competition and Non-Solicitation of the Agreement ;

 

WHEREAS, the Employer desires that Employee remain employed with Employer
through November 4, 2011: and

 

WHEREAS, Employee is employed at Employer as President, in an executive
managerial role with knowledge of the strategic goals, operations and customers
of Employer;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the parties
agree as follows:

 

Employer agrees not to seek to enforce Section 1 and Section 10(a) of the
Executive Employment Agreement, which would have required Employee to perform
the duties incident to the position of President, from seeking or accepting
employment with another employer, from accepting employment with any business or
assist any business that is in competition with Employer, to solicit business of
the type performed by Employer, to solicit the customers, former customers and
prospective customers of Employer and solict employees of Employer.

 

The parties agree to amend Section 2 Term of the Agreement to provide that the
term of the Employee’s employment shall terminate on November 4, 2011, unless
terminated earlier by Employer for any reason.

 

Employee agrees to remain as an Employee in his current positon, to faithfully
and diligently perform the duties assigned to him by Employer, to loyally devote
his time and efforts to the business of Employer through November 4, 2011.

 

The parties acknowledge and agree that this Amendment shall constitute the
election of Employee to terminate the Agreement in accordance with Section
4(d)(i) and Section 5(a) of the Agreement. In accordance with Section 5(a),
Employee agrees not to seek any compensation, wages, bonus, severance or other
remuneration of value from Employer for services performed after November 4,
2011, including

 

--------------------------------------------------------------------------------



but not limited to, the enforcement of the terms and covenants of Section 3
Compensation, Section 5 Compensation upon Termination and Section 6 c.
Compensation.

 

Non-Disparagement

 

The Parties agree that they will not disparage each other by making false or
defamatory statements about each other or any negative statements, disclosures
or publications that portray unfavorably, reflect adversely on, or are
derogatory or inimical to the best interests of the other Party.

 

Employee agrees to abide by all other terms, conditions and covenants contained
in the Agreement as amended by the First Amendment to Executive Employment
Agreement.

 

In consideration of the promisies set forth in the First Amendment to Executive
Employment Agreement to or for the benefit of Employee, Employee, on behalf of
himself, his heirs, executors, personal representatives, adminstrators, assigns,
attorneys and representatives, hereby irrevocably and unconditionally releases,
waives and forever discharges Employer, all of its past, present and future
parent, subsidiary and affilated entities, and all owners, shareholders,
officers, directors, employees, representatives, agents and attorneys of any of
the foregoing, and of all of its successors and assigns (hereinafter
collectively and/or individually the ”Releasees”), from any and all claims,
agreements, rights, causes of action, suits, demands or liabilities of any
nature whatsoever (collectively referred to as “claims”) arising, occurring or
existing at law or in equity at any time prior to the effective date of this
First Amendment to Executive Employment Agreement (“Effective Date”), whether or
not known or claimed as of the Effective Date. Employee understands and
acknowledges that this General Release is intended to and does waive and release
any and all claims arising from or relating to employment with and or the
termination of his employment with Employer and/or the Releasees, any and all
claims for breach of its or their policies, rules, regulations, or handbooks or
for breach of express or implied contracts or express or implied covenants of
good faith, and any and all claims for wrongful discharge, defamation, invasion
of privacy, fraud, negligent misrepresentation, violation of public policy,
retaliation, mental distress or any other personal injury; any and all claims
for back pay, front pay or for any kind of compensatory, special or
consequential damages, punitive or liquidated damages, attorney’s fees, costs,
disbursements or expenses of any kind whatsoever, including any and all claims
for failure to pay in whole or in part any compensation or benfits, including
vacation pay and severance pay prior to the Effective Date; any and all claims
arising under federal, state or local constitutions, laws, rules or regulations
or court decision common law, including that which relates to prohibiting
employment discrimination based upon age, race, color, sex, religion, handicap
or disability, national origin or any other protected category or
characteristic, including but not limited to any and all claims arising under
the Federal Age Discrimination in Employment Act (“ADEA”), as amended, the Civil
Rights Act of 1866, the Civil Rights Act of 1964, as amended, Civil Rights Act
of 1991, the Older Workers Benefit Protection Act of 1990, 42 USC Sections 1981,
1983 and 1985, the Rehabilitation Act of 1973, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Fair Labor Standards Act, the
National Labor Relations Act, as amended, the Equal Pay Act, the Americans with
Disabilities Act, the Health Insurance Portability and Accountability Act of
1996, the False Claims Act, Article 49B of the Annotated Code of Maryland, the
Baltimore City Code,and/or any other federal, state or local human rights, civil
rights, employment discrimination or employment related statute, or regulation;
any and all other claims of any kind whatsoever that Employee has or may have
against Employer and/or any or all of the other Releasees as of the Effective
Date.

 

--------------------------------------------------------------------------------



The General Release does not apply to any rights or claims under the ADEA that
may arise after the Effective Date.

 

 

Age Discrimination in Employment Act; Consideration Period.

The Release set forth above in Paragraph 4.A. includes claims under the Age
Discrimination in Employment Act of 1967. It is understood that Employee has
been advised to consult, and in fact has consulted, with an attorney of his own
choosing to review this Agreement and this Release, as it pertains to waiving
any claims of age discrimination, before signing this Agreement. Employee is
provided twenty-one (21) days from the date his attorney receives this Agreement
on his behalf within which to have the Agreement and this Release reviewed by
Employee and their attorney, and then to execute the Agreement. Employee, upon
executing the Agreement, has seven (7) days from that date to revoke acceptance
of this Agreement. If Employee does not revoke their acceptance within said
seven (7) days, this Agreement will become effective. If Employee revokes this
Agreement, all of FMB’s obligations under this Amendment shall become null and
void. Employee acknowledges that the waiver of claims contained in this
Amendment is completely voluntary and not the result of any duress or coercion.

 

IN WITNESS THEREOF, The parties this    28th     day of       October      ,
2011, have executed

 

this Amendment to Executive Employment Agreement as of the day and year first
above written.

 

 

Signed:

 

EMPLOYEE

 

 

 

\S\ Daniel McKew   10/28/11 Daniel McKew   Date

 

1ST MARINER BANK

 

 

By:  \S\ Mark Keidel   10/28/11 Mark Keidel   Date

 

President   Title  

 

 

--------------------------------------------------------------------------------

